FILED
                             NOT FOR PUBLICATION                            FEB 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KENNETH LAW,                                     No. 09-17686

               Plaintiff - Appellant,            D.C. No. 07-cv-00262-ECR-VPC

  v.
                                                 MEMORANDUM *
E.K. McDANIEL, Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Edward C. Reed, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Kenneth Law, a Nevada state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that prison

officials were deliberately indifferent to his safety. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Oliver v. Keller, 289 F.3d 623, 626 (9th Cir.

2002), and we affirm.

       The district court properly granted summary judgment because Law failed to

raise a genuine issue of material fact as to whether defendants had a culpable state

of mind when approving requests for a copy of a book containing information that

posed a risk to Law’s safety, or allowing the book into the prison facility. See

Farmer v. Brennan, 511 U.S. 825, 837 (1994) (“[A] prison official cannot be found

liable [for deliberate indifference] unless the official knows of and disregards an

excessive risk to inmate . . . safety.”).

       AFFIRMED.




                                            2                                  09-17686